Citation Nr: 0500532	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  99-25 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a claimed left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk



INTRODUCTION

The veteran served on active duty from July 1993 to August 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland that, inter alia, denied the claim on 
appeal.  The veteran timely perfected an appeal of the 
denial.

This matter was previously before the Board.  In May 2001, 
the Board remanded the claim for additional development.  
Thereafter, in April 2003, the Board remanded the claim to 
the RO for the purpose of having the veteran examined by VA.  
The claims file indicates that the RO scheduled the 
examination, but the veteran failed to appear for the 
examination.  As the RO continued the denial of the claim, it 
has since been returned to the Board for further appellate 
consideration.  

The claims file was permanently transferred to the RO in 
Roanoke, Virginia, in May 2002.

FINDINGS OF FACT

1.  All notification and development action to fairly 
adjudicate the claim for service connection for a claimed 
left knee disability has been accomplished.  

2.  Service medical records show that the veteran injured her 
left knee in service, during basic training.  

3.  Post service medical records fail to establish that the 
veteran has a current left knee disability.  




CONCLUSION OF LAW

The criteria for service connection for a left knee 
disability are not met.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. §  5103(a), and 38 C.F.R. § 3.159, because an 
initial AOJ adjudication had already occurred.  For the 
reasons expressed below, there is no indication that there is 
any prejudice to the veteran by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the veteran's case, the August 1998 rating decision was 
issued prior to the enactment of VCAA.  In February 1998, VA 
received the veteran's claim for entitlement to service 
connection for a left knee disability.  By rating decision, 
dated in August 1998, the RO denied the veteran's claim for 
service-connected benefits.  The RO properly notified the 
veteran of the denial, and in May 1999, the RO issued a 
Statement of the Case.  The veteran and her representative 
were afforded the opportunity to respond.

By correspondence, dated in June 2001, the veteran was 
notified of the general requirements of VCAA; at that time, 
she was invited to submit information and/or evidence in 
support of the claim, and notified that VA would obtain 
records for her if sufficient information was provided.  The 
RO sent the veteran a Supplemental Statement of the Case in 
April 2002; thereafter, she and her representative were given 
another opportunity to respond.  

In May 2001, the Board remanded the issue for further 
development.  Thereafter, in April 2003, the Board remanded 
the issue for further development of the claim, specifically, 
to afford the RO an opportunity to schedule the veteran for a 
VA examination.  By correspondence, dated in June 2003, the 
veteran was informed of the detailed requirements of VCAA, 
specifically, as it related to the claim for entitlement to 
service connection for a left knee disability.  

By correspondence, dated in May 2004, the veteran was 
notified that the RO scheduled her for VA examination.  The 
record shows that the veteran failed to report to the 
scheduled examination.  In June 2004, the RO sent the veteran 
another Supplemental Statement of the Case, and afforded her 
and her representative yet another opportunity to respond.  

The Board concludes that the discussions contained in the May 
1999 Statement of the Case; the June 2001 correspondence 
pertaining to the general requirements of VCAA, the April 
2002 Supplemental Statement of the Case, the June 2003 
correspondence pertaining to the detailed requirements of 
VCAA, satisfy the notice requirements imposed by the laws and 
regulations implementing the VCAA.  Given that fact, as well 
as the fact that the duty to assist has been satisfied, to 
the extent possible, the Board finds that the veteran is not 
prejudiced by a decision, at this juncture, on the claim on 
appeal.

II.  Factual Background

The service medical records reflect that the veteran was 
treated for a January 1994 injury to the left knee (during 
her basic training).  The Radiologic Consultation 
Request/Report, dated in January 1994, shows that the veteran 
then had complaints of tenderness from the lateral aspect of 
the left knee, to the left ankle.  The impression was non-
displaced fracture of the fibula shaft.  

The March 1994 Physical Profile report indicated that the 
medical condition was a meniscal injury of the left knee.  
The Clinical Note stated that the veteran had a swollen left 
knee, with medial joint tenderness.  She was treated with a 
Delbet cast, and it was recommended that she receive further 
evaluation of the injury in 10 days.  

The Chronological Record of Medical Care was consistent with 
the other notations included in the service medical records, 
in that, there was evidence that the veteran broke her leg, 
and then subsequently injured the leg.  The records were 
absent for a definitive diagnosis of a left knee disability.  

Post-service medical records show that on VA Compensation and 
Pension Examination in July 1998, the veteran was seen for 
evaluation of the left fibula.  She then related that she 
injured her left lower leg during basic training.  
Reportedly, the service medical staff evaluated the left knee 
and told her that she had a fracture of the fibula about the 
mid shaft, or slightly above the mid shaft.  She reported 
that she wore a cast six weeks.  At the time of the 
examination, the veteran primarily complained that she 
experienced loud cracking noises and aching.  She explained 
that she had not experienced the cracking and aching before 
she went into service.  

On physical examination, the lower legs appeared normal.  On 
examination of her actual knees, she had full flexion to 150 
degrees and extension to 0 degrees.  There was no evidence of 
grinding, edema, or instability.  The examiner assessed a 
normal examination of the knees and status post fracture of 
the left fibula.  

On VA Radiology Report, dated in July 1998, showed that front 
and lateral views of the veteran's left leg showed no 
evidence of fracture dislocation or other significant bone, 
joint or soft tissue abnormality.  

As part of the veteran's Notice of Disagreement, she stated 
that the residuals of the fracture of the left knee entitled 
her to service connection.  She asserted that, when she bent 
down, her knee popped, which caused consistent pain.  

VA treatment records, dated in August 1998 and January 1999, 
reflect that no evidence of swelling in the lower extremity.  
These records do not indicate that the veteran suffered from 
residuals of left knee injury or that she otherwise currently 
suffers from a left knee disability, although her December 
1999 statement indicated that the left knee disability 
resulted in popping and pain.  

The Board's April 2003 Remand instructed the RO to schedule 
the veteran for an orthopedic examination, to obtain 
information as to the etiology of the claimed left knee 
disability.  The veteran was notified of the date and time of 
the examination.  By correspondence, dated in May 2004, it 
was noted that the veteran failed to report to the 
examination.  

III.  Analysis

Service connection may be granted for current disability 
resulting from an injury or disease incurred or aggravated in 
active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  See Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  

Considering the veteran's service medical records and post-
service medical records in light of the above-cited legal 
authority, the Board finds that service connection for the 
claimed left knee disability is not warranted.  

The service medical records reveal that, in January 1994, the 
veteran injured her left knee during basic training, after 
jumping off of an obstacle course wall.  On VA examination, 
dated in July 1998, the examiner indicated that the veteran's 
knees were normal.  However, evidence of in-service injury, 
without more, provides no predicate for a grant of service 
connection.  

In this case, the post-service medical evidence simply fails 
to establish that the appellant, in fact, suffers from a 
current left knee disability.  The Board is cognizant that a 
July 1998 examiner noted, among his impressions, status post 
fracture of the left fibula.  However, it is unclear whether 
that assessment constitutes an actual medical diagnosis.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence).  Even assuming, arguendo, that that notation was 
intended to constitute a diagnosis, the Board is not required 
to accept a medical assessment based on an unsubstantiated 
factual premise.  See, e.g., Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  Aside from the veteran's reported history of events 
in service and current complaints, there simply was no 
medical basis for such an assessment; on the contrary, the 
examining physician in July 1998 expressly indicated that the 
contemporaneous examination of the veteran's knees was 
"normal."  Moreover, subsequent testing and other medical 
records revealed no abnormality of the knee or other findings 
that would support a finding of current disability.  Finally, 
despite being given a number of opportunities to do so, the 
veteran has simply failed to present or identify specific 
medical evidence to establish the presence of any current 
left knee disability.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  In this case, however, the veteran 
has yet to offer medical evidence that would establish that 
she has a current left knee disability, and, as she failed to 
cooperate in VA's efforts (through the scheduling of an 
examination) to obtain such evidence (or, at a minimum, to 
obtain clarifying medical information), there is no further 
duty to assist her in developing the facts and evidence 
pertinent to the claim.  See, e.g., Wood v. Derwinski, 1 Vet. 
App. 190, 193 (holding that the duty to assist is not always 
a one way street).  In the absence of competent medical 
evidence establishing the existence of a current left knee 
disability, which can be linked to service, the Board must 
conclude that there is no basis upon which to grant service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the veteran's contentions that she 
currently has a claimed left knee disability that is the 
result of events occurring during service.  However, where, 
as here, a determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Although the veteran is competent to provide, by 
her own assertions, evidence of apparent symptoms, she is not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu, 2 Vet. App. at 494-5.  The Board 
further points out that the veteran's complaints of pain, 
alone, provide no predicate for a grant of service 
connection.  See Sanchez-Benitez v. West, 13 Vet. App.  282, 
285 (1999).

For all the foregoing reasons, the claim for service 
connection for claimed left knee disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doctrine.  However, as 
the competent evidence simply does not support the veteran's 
claim, that doctrine is not applicable in the current appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  


ORDER

Service connection for a claimed left knee disability is 
denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


